 

Exhibit 10.34

 

[tex10-34.jpg]

 

August 8, 2014

 

Claude Brown, Jr.

c/o Axion International Holdings, Inc.

4005 All American Way

Zanesville, Ohio 43701

 

Re: Appointment as Chief Executive Officer                        

 

Dear Claude:

 

This letter confirms your appointment effective as of August 4, 2014 as chief
executive officer of Axion International Holdings, Inc. as well as its
two-wholly owned subsidiari Axion International, Inc. and Axion Recycled
Plastics Incorporated. Your base salary will be payable at the rate of $225,000
per year. But for the above changes, the agreements you initially signed in
connection with your employment will continue to remain in effect.

 

This letter further confirms that our board is meeting on August 26th at which
it will finalize your total compensation package that will contain the bonus
elements we have been discussing with you. We intend to include all of the
compensatory elements of your compensation in a standard form executive
employment agreement we will offer to you.

 

Please confirm the above by signing below.

 

  Very truly yours,           Allen Kronstadt   Chairman of the Compensation
committee

 

ACCEPTED:       /s/ Claude Brown   Claude Brown, Jr.  

 

AXION International, Inc., 4005 All American Way, Zanesville, Ohio 43701 USA

office 740.452.2500  · fax 740.452.5488 ·  e-mail info@axih.com

 

www.AXIH.com

 

 

 